DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 11, 2021.  In virtue of this amendment, claims 1-39 are now pending in the instant application.
Allowable Subject Matter
Claims 1-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A multi-level multi-mode transmitter, comprising … “a second pre-driver configured to receive the M-parallel data streams, process the M-parallel data streams in accordance with at least one of the following modes: moderate impedance (Z) post-cursor mode, moderate Z pre-cursor mode, low Z high-swing mode, low Z post-cursor mode, and low Z pre-cursor mode, and convert the processed M-parallel data streams into a first serial stream and a second serial stream; and a second voltage-driver configured to operate on the first serial stream and the second serial stream and to provide a voltage in accordance with the first serial stream and the second serial stream”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-12 are allowed as being dependent on claim 1).
A method of multi-level multi-mode transmitter processing, comprising … “processing, by second pre-driver, the M-parallel data streams, in accordance with at least one of the following modes: moderate impedance (Z) post-cursor mode, moderate Z pre-cursor mode, low Z high-swing mode, low Z post-cursor mode, and low Z pre-cursor mode, converting, by the second pre-driver, the processed M-lanes of data stream into a first serial stream and a second serial stream; providing, by a second voltage-driver, a voltage in accordance with the first serial stream and the second serial stream”, in combination with the remaining claimed limitations as claimed in independent claim 13 (claims 14-39 are allowed as being dependent on claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chattopadhyay et al. – US 2018/0159703
Prior art Chong – US 2016/0254932
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	March 22, 2021